19-23802-rdd        Doc 457       Filed 02/21/20 Entered 02/21/20 12:33:39                     Main Document
                                               Pg 1 of 3



MCDERMOTT WILL & EMERY LLP
Timothy W. Walsh
Darren Azman
Ravi Vohra
340 Madison Avenue
New York, New York 10173
Telephone: (212) 547-5615
Facsimile: (212) 547-5444

Counsel to the Debtors
and Debtors in Possession

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

                                                               )
    In re:                                                     ) Chapter 11
                                                               )
    AGERA ENERGY LLC, et al.,1                                 ) Case No. 19-23802 (RDD)
                                                               )
                                    Debtors,                   ) (Jointly Administered)
                                                               )

                   NOTICE OF AGENDA OF MATTERS SCHEDULED FOR
                      HEARING ON FEBRUARY 24, 2020 AT 2:00 P.M.

Time & Date of Hearing: February 24, 2020 at 2:00 p.m. (Prevailing Eastern Time)

Location of Hearing: The Honorable Robert D. Drain
                     United States Bankruptcy Court
                     300 Quarropas Street
                     White Plains, New York 10601

Copies of Motions:        A copy of each pleading can be viewed on the Court’s website at
                          http://www.nysb.uscourts.gov and the website of the Debtors’
                          proposed notice and claims agent, Stretto, at
                          http://cases.stretto.com/agera.




1
 The Debtors, together with the last four digits of each Debtor’s federal tax identification number, are: Agera
Energy LLC (8122); Agera Holdings, LLC (3335); energy.me midwest llc (9484); Aequitas Energy, Inc. (7988);
Utility Recovery LLC (4351); and Agera Solutions LLC (8749). The location of the Debtors’ corporate
headquarters and the service address for all Debtors is 555 Pleasantville Road, S-107, Briarcliff Manor, NY 10510.
19-23802-rdd     Doc 457     Filed 02/21/20 Entered 02/21/20 12:33:39         Main Document
                                          Pg 2 of 3



  I.   PRETRIAL CONFERENCE

       1.      Pretrial Conference. Pretrial Conference in Agera Energy LLC v. Sunwave USA
               Holdings, Inc. (In re Agera Energy LLC) (Adv. P. No. 19-08554 (RDD)).

 II.   CONTESTED MATTERS GOING FORWARD

       1.      Motion for Stay. Debtor’s Motion for Stay of Adversary Proceeding in Agera
               Energy LLC v. Sunwave USA Holdings, Inc. (In re Agera Energy LLC) (Adv. P.
               No. 19-08554 (RDD)) [Adv. Docket No. 16].

               Objection Deadline: February 21, 2019 at 12:00 p.m. (prevailing Eastern Time).

               Related Documents:

               A.     Notice of Hearing on Motion for Stay of Adversary Proceeding [Adv.
                      Docket No. 18].

               Formal Responses Received: None.

               Status: This matter is going forward.

       2.      Motion to Shorten. Debtor’s Motion to Shorten Time with Respect to Motion for
               Stay of Adversary Proceeding in Agera Energy LLC v. Sunwave USA Holdings,
               Inc. (In re Agera Energy LLC) (Adv. P. No. 19-08554 (RDD)) [Adv. Docket No.
               17].

               Objection Deadline: February 21, 2019 at 12:00 p.m. (prevailing Eastern Time).

               Related Documents:

               A.     Notice of Hearing on Motion to Shorten Time with Respect to Motion for
                      Stay of Adversary Proceeding [Adv. Docket No. 19].

               Formal Responses Received: None.

               Status: This matter is going forward.




                                               2
19-23802-rdd    Doc 457     Filed 02/21/20 Entered 02/21/20 12:33:39        Main Document
                                         Pg 3 of 3



 Dated: February 21, 2020                      MCDERMOTT WILL & EMERY LLP
        New York, NY
                                               /s/ Darren Azman
                                               Timothy W. Walsh
                                               Darren Azman
                                               Ravi Vohra
                                               340 Madison Avenue
                                               New York, NY 10173
                                               Telephone: (212) 547-5615
                                               Facsimile: (212) 547-5444
                                               Email: dazman@mwe.com
                                                      rvohra@mwe.com

                                               Counsel to the Debtors and
                                               Debtors in Possession




                                           3
